Citation Nr: 0734688	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
service-connected post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which continued a 70 percent disability rating for service-
connected PTSD.

In March 2005, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript is of record.  

This case was previously before the Board in July 2005, at 
which time entitlement to a disability rating in excess of 70 
percent for service-connected PTSD was denied.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In February 2007, the CAVC vacated 
the Board's decision and remanded the veteran's claim to the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

By way of procedural background, the Board notes that 
entitlement to service connection for PTSD was granted in 
November 1981, and the RO assigned a 10 percent rating, 
effective August 1981.  The veteran appealed the RO's 
determination and, in March 1984, the veteran's disability 
rating was increased to 30 percent, effective October 1982.  

In a rating decision dated March 1987, the RO increased the 
veteran's disability rating to 50 percent, effective 
September 1985, based upon testimony at a personal hearing in 
April 1986 and findings at an August 1986 VA examination.  In 
September 1994, the RO granted a temporary total (100 
percent) rating, effective September 1993, based upon 
evidence showing the veteran required hospitalization for his 
service-connected PTSD.  The veteran's disability rating was 
then restored to 50 percent, effective November 1993.  

In a January 1998 rating decision, the RO granted a temporary 
total rating, effective February 1997, based upon evidence 
showing the veteran was again hospitalized for service-
connected PTSD.  The RO assigned a 70 percent rating 
effective March 1997.  The veteran was hospitalized again and 
the RO granted a temporary total rating, effective April 
1997, via a February 1998 rating decision.  A 70 percent 
rating was restored, effective June 1997.  

In September 2001, the veteran requested that his service-
connected PTSD be re-evaluated and assigned a 100 percent 
rating.  The veteran's claim was denied in a July 2002 rating 
decision and a July 2005 Board decision.  As noted, the 
veteran appealed the Board's decision to the CAVC, and, in a 
February 2007 Memorandum Decision, the CAVC vacated the July 
2005 Board decision and remanded the claim to the Board for 
readjudication.  

In September 2007, following the Court's remand to the Board, 
the veteran, through his representative, submitted a 
statement to the Board indicating that the veteran has been 
receiving treatment at a VA Medical Center (VAMC) since the 
Board's July 2005 decision and that the veteran's service-
connected PTSD has become worse since that time.  As a 
result, the veteran's representative requested that VA obtain 
the veteran's treatment records and schedule him for a VA 
examination to assess the current level of his disability.  

Review of the record reveals that the most recent VA 
outpatient treatment records associated with the claims file 
are dated in June 2003.  Since the veteran has indicated that 
he has received treatment since that time, and since the 
cited evidence pertains to the veteran's claim for an 
increased rating for PTSD, the Board finds that these records 
are necessary for proper adjudication of the veteran's claim.  

In addition, the last time the veteran underwent VA 
examination was in September 2003, and he has indicated that 
his service-connected PTSD has worsened since that time.  
Therefore, the Board finds there is a reasonable possibility 
that the veteran's disability has increased in severity since 
he was last afforded an examination, and a remand is also 
necessary to schedule the veteran for a VA examination to 
evaluate the current severity of his service-connected PTSD.  

Moreover, the Board notes that notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), as to disability 
ratings and effective dates, has not been provided to the 
veteran in this case.  The Board is confident the RO will 
ensure that all VCAA notice required by 38 U.S.C.A. § 5103a, 
38 C.F.R. § 3.159, and Dingess, supra, are fully complied 
with.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Request all records pertaining to the 
veteran from the VA Medical Center in 
Atlanta, Georgia, dated from June 2003 
to the present.  All obtained medical 
records should be associated with the 
veteran's claims file.  

2.	Once the above-requested development 
has been completed, arrange for the 
veteran to undergo a psychiatric 
examination in order to ascertain the 
current nature and severity of his 
service-connected PTSD.  The examiner 
should review all pertinent medical 
records in the claims file, to include 
this Remand, and should state in the 
examination report that such review was 
performed.  The examination report 
should include a GAF score, as well as 
an explanation as to the significance 
of the score assigned.  Detailed 
clinical findings should be reported in 
connection with the evaluation and a 
complete rationale for any opinions 
expressed should also be included.  

3.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

